Exhibit 10.2

 

PLANET PAYMENT
670 Long Beach Boulevard
Long Beach, NY 11561

February 9,  2015

Via Electronic Mail

Philip Beck

Re: Amendment to Separation Agreement,  Long-Term Incentive Restricted Stock
Agreement and Certain other Restricted Stock Agreements

 

Dear Philip:

This letter (the “Amendment”)  between you and Planet Payment, Inc. (the
“Company”)  (collectively, the “parties”), serves to amend (i) that certain
letter agreement regarding  terms of separation, dated as of February 19,
2014, between the parties (the “Separation Agreement”),  (ii) the Long-Term
Incentive Restricted Stock Agreement, dated as of July 26, 2011, between the
parties (the “Restricted Stock Agreement”), (iii) the August 2014 Grant (as
defined below) and (iv) the March 2014 Grant (as defined below); and to further
confirm the termination and conclusion of all of your services to the Company as
a board member.

1. The Company shall partially accelerate the vesting of the shares of the
Company’s common stock (“Common Stock”) subject to your August 15, 2014 grant of
23,166 shares of Common Stock subject to vesting restrictions (the “August 2014
Grant”), such that, as of the Effective Date (as defined below) of the
Amendment, the August 2014 Grant will be vested as to 11,583 shares of Common
Stock.  The remaining 11,583 shares of Common Stock shall not vest and the
Company hereby agrees to repurchase such shares pursuant to the terms of Section
2.3 of the August 2014 Grant and the August 2014 Grant shall be deemed amended
to effectuate the foregoing.  

2. Section 5(c) of the Separation Agreement is hereby amended to remove certain
restrictions on the vesting of the 150,000 shares of Common Stock that were
granted to you on March 10, 2014 (the “March 2014 Grant”).  As a result, Section
5(c) of the Separation Agreement is superseded and replaced in its entirety by
the following new Section 5(c):

5(c)New Restricted Stock Grant:  As you know, the Company is currently in a
close period and is therefore unable to enter into any dealing with you
regarding its securities. However, it is the Board’s non-binding intention to,
subject to compliance with applicable laws and regulations, grant you 150,000
shares (the “Shares”) of the Company’s common stock (“Common Stock”) under the
Company’s 2012 Equity incentive Plan (the “2012 Plan”) at a purchase price per
share of $0.01 for a total purchase price of $1,000 (such amount to be offset

 

--------------------------------------------------------------------------------

 

 

Philip Beck

Page 2

 

against the Initial Payment), which shall vest in full if on or before May 31,
2015, the closing price of Common Stock on The NASDAQ Stock Market is equal to
or greater than $6.00 per share of Common Stock (the “Per Share Target”) for 30
consecutive trading days; provided, that, upon the consummation of a Corporate
Transaction (as defined in the 2012 Plan) on or before May 31, 2015, the Shares
shall vest only if (1) the consideration for the Corporate Transaction paid to
each share of the Common Stock is equal to or greater than the Per Share Target
or (2) the Fair Market Value (as defined in the 2012 Plan) of the Common Stock
immediately following such Corporate Transaction is equal to or greater than the
Per Share Target.  It is the Board’s non-binding intent to authorize the
issuance of the Shares once the Company is in an open period and is able to do
so.

3. Section 2 of the March 2014 Grant is hereby amended to remove certain
restrictions on the vesting of the 150,000 shares of Common Stock and to change
the timing of the repurchase of any unvested shares.  As a result:

(a)



The second sentence of Section 2.2.1 of the March 2014 Grant is superseded and
replaced in its entirety by the following sentence:

Provided and only to the extent that the applicable “Performance Goal” set forth
in the schedule below (the “Performance Based Vesting Schedule”) is achieved
(such date the “Performance Date”), the “Number of Unvested Shares Becoming
Vested Shares” on such Performance Date shall become Vested Shares upon written
certification by the Committee that the “Performance Goal” as set forth in the
Performance Based Vesting Schedule has been satisfied; provided that such
Performance Date occurs on or prior to the last day of the “Performance Period”
specified in the Performance Based Vesting Schedule.

(b)



The words “provided Purchaser is Chairman of the Board of Directors of the
Company on such 30th day” are hereby removed from the Performance Based Vesting
Schedule set forth in Section 2.2.1 of the March 2014 Grant.

(c)



The first sentence of Section 2.2.2 of the March 2014 Grant is hereby deleted.

(d)



The first sentence of Section 2.3 of the March 2014 Grant is superseded and
replaced in its entirety by the following sentence:

At any time within ninety (90) days after May 31, 2015, the Company, or its
assignee, shall repurchase any or all the Purchaser’s Unvested Shares by giving
Purchaser written notice of exercise of the Repurchase Option, specifying the
number of Unvested Shares to be repurchased.

4. Section 3.2.1 of the Restricted Stock Agreement is amended to, among other



 

--------------------------------------------------------------------------------

 

 



Philip Beck

Page 3

 

things, remove certain restrictions on the vesting of the shares of Common Stock
subject to the Restricted Stock Agreement.  As a result, Section 3.2.1 of the
Restricted Stock Agreement is superseded and replaced in its entirety by the
following new Section 3.2.1:

3.2.1 Vesting of Shares.   Provided and only to the extent that the applicable
“Performance Goals” set forth in the schedule below (the “Performance Based
Vesting Schedule”) are achieved by the date specified in such schedule (the
“Performance Date”), the “Number of Unvested Shares Becoming Vested Shares” on
such Performance Date shall become Vested Shares upon the written certification
by the Committee that the corresponding “Performance Goals” as set forth in the
Performance Based Vesting Schedule have been satisfied; provided that such
Performance Date occurs on or prior to the last day of the applicable
“Performance Period” specified in the Performance Based Vesting Schedule.  The
Committee shall make all such determinations with respect to the achievement and
timing of the Performance Goal within the applicable Performance Period.  Any
Unvested Shares that do not become Vested Shares within the applicable
Performance Period shall not vest and the Company shall repurchase such Unvested
Shares pursuant to Section 3.3 of the Restricted Stock Agreement as if your
Termination Date occurred on the date of the written certification set forth in
the preceding sentence.

5. The Company further agrees to delete the first sentence of Section 3.2.3 of
the Restricted Stock Agreement to remove certain restrictions on the vesting of
the shares subject to the Restricted Stock Agreement.  As a result, the first
sentence of Section 3.2.3 of the Restricted Stock Agreement is hereby deleted in
its entirety. 

In addition the words “Corporate Transaction (as defined in the Plan)” in the
first sentence of Section 3.2.3(b) of the Restricted Stock Agreement are
superseded and replaced in their entirety with the words “”Corporate Transaction
(as defined in the Company’s 2012 Equity Incentive Plan)”.

Furthermore, the last sentence of Section 3.2.3(b) of the Restricted Stock
Agreement is superseded and replaced in its entirety with the following
sentence:

Any Unvested Shares that do not become Vested Shares upon the Corporate
Transaction shall be forfeited and repurchased pursuant to Section 3.3 as if
your Termination Date occurred on the date of the consummation of the Corporate
Transaction.

6. Section 5 of the Restricted Stock Agreement entitled “Market Standoff
Agreement” is hereby deleted in its entirety and replace with the word
“[Reserved]”.

7. As of the Effective Date, any and all consulting arrangements you have with
the Company, including the Consultancy (as defined in the Separation Agreement),
are hereby terminated. 

8. Notwithstanding anything to the contrary in the Restricted Stock Agreement
and with respect to your prior termination by the Company and the cessation of
all services provided



 

--------------------------------------------------------------------------------

 

 



Philip Beck

Page 4

 

by you to the Company as of the Effective Date, for the avoidance of doubt it
intended that you shall be entitled to the vesting of Unvested Stock (as defined
in the Restricted Stock Agreement) still outstanding on the Effective Date upon
the achievement of the Performance Goals as defined and set forth in Section
3.2.1, as such section is amended by this Amendment, and upon the consummation
of the Corporate Transaction as defined and set forth in Section 3.2.3(b), as
such section is amended by this Amendment, as applicable.  Assuming that the
Company has not met and will not meet the first Performance Goal listed in the
table in Section 3.2.2 of the Restricted Stock Agreement, an aggregate of
396,500 shares of Unvested Stock (as defined in the Restricted Stock Agreement)
are outstanding as of the Effective Date.

9. In exchange for the vesting acceleration and other benefits set forth above,
 you agree to execute the resignation letter attached hereto as Exhibit A
concurrent with your execution of the Amendment, and to promptly deliver a
signed version of Exhibit A to me.

10. All other provisions of the Separation Agreement, the Restricted Stock
Agreement, the March 2014 Grant and the August 2014 Grant shall remain in effect
to the extent not inconsistent with this Amendment.

11. This Amendment shall be effective as of the date that it is executed by both
parties (the “Effective Date”).

 

 

 

 

 

 

 

 

 

 

Sincerely,

 

 

 

 

 

Planet Payment, Inc.

 

 

 

 

 

 

 

 

By:

/s/ Carl J. Williams

 

 

 

     Carl J. Williams

 

 

 

     Chief Executive Officer

 

 

 

 

 

 

 

READ, UNDERSTOOD AND AGREED

 

 

 

 

 

 

 

 

 

By:

/s/ Philip Beck

 

Date: February 9, 2015

 

Philip Beck

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 

 



Philip Beck

Page 5

 

 

EXHIBIT A





 

--------------------------------------------------------------------------------

 

 



Philip Beck

Page 6

 

 

BOARD RESIGNATION LETTER

 

 

 

 

February 9, 2015

 

 

VIA EMAIL (skim@camdenpartners.com, cjw@planetpayment.com)

Board of Directors

Planet Payment, Inc.

670 Long Beach Boulevard

Long Beach, New York 11561

 

 

Dear Members of the Board:

 

I hereby resign as a Class III director and as Chairman of the Board of
Directors of Planet Payment, Inc. with immediate effect.

 

 

 

Sincerely,

 

/s/ Philip Beck

 

Philip Beck



 

--------------------------------------------------------------------------------